DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20140373521 to Devita.
As to claim 1, Devita discloses a method of operating an aircraft engine comprising: rotating an engine shaft of an engine; starting rotation of a rotatable load by progressively increasing a magnitude of a torque transmitted from the engine shaft to an output shaft in driving engagement with the rotatable load; when the rotatable load reaches a given rotational speed (crossover speed of input and output shaft during startup Par 0020-0021), locking the output shaft to the engine shaft; and increasing a rotational speed of the rotatable load beyond the given rotational speed (Abs, Par 0020-0021).
As to claim 5, Devita discloses wherein locking the output shaft to the engine shaft includes operating a mechanical lock (46) from a first position in which the engine shaft is rotatable relative to the output shaft to a second position in which the engine shaft is rotatably locked to the output shaft, the engine shaft and the output shaft in joint rotation with each other in the second position of the mechanical lock (Par 0020-0021).
As to claim 6, Devita discloses wherein operating the mechanical lock includes moving a rod with an actuator engaged to the rod (interpretation is of disk 48 being a very short broad rod; alternatively movable end of rod portion of 34 as seen between figures 5 and 6 to show lock actuation of rod with component 52, actuator hydraulic actuator Par 0020-0021, Fig 2).

Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746